Citation Nr: 0315364	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an increased rating for the residuals of a 
cervical spine injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran had active service from December 1972 until 
December 1975.  He also served in the Army Reserve to include 
a period of active duty for training (ACDUTRA) from June 15 
to June 29, 1985. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Affairs 
(VA) regional Office (RO) located in Newark, New Jersey.


REMAND

After reviewing the veteran's statements and hearing 
testimony the Board finds that the veteran is raising the 
issue of service connection for the postoperative residuals 
disc disease of the cervical spine as secondary to the 
service connected residuals of the cervical spine injury.  
The Board further finds that this issue is intertwined with 
the current issue of an increased rating for the cervical 
spine disorder and must be adjudicated by the RO.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  

During the hearing held in February 2003 before the 
undersigned sitting at the RO the veteran indicated that he 
was receiving private medical treatment.  The Board finds 
that these records should be obtained.  The Board is of the 
opinion that a current VA examination with opinions 
concerning etiology is warranted.  Littke v. Derwinski, 1 
Vet. App. 90 (1991). 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. 5102, 5103, and 5103A (West 1991 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order obtain copies of the private 
medical records pertaining to treatment 
for the cervical spine since 1981 and the 
lumbar spine since June 1985 not 
previously submitted, to include all 
periods of hospitalization, and the 
records from Dr. Slotoroff and the 
private pain clinic from June 1999 to the 
present.  

3.  The RO should take the appropriate 
action to obtain a copy of the actual 
medical records on which the November 
2000 decision by the Social Security 
Administration was based.    

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an orthopedist in order to determine the 
nature, severity, nature and etiology of 
the lumbar spine disorder and the 
etiology and severity of the cervical 
spine disabilities.  The claims folder 
must be made available to the examiner 
prior to the examination.  All tests or 
specialized examinations should be 
performed. deemed necessary should be 
performed.  The examiner is requested to 
obtain a detailed history of all 
inservice and postservice injuries to the 
cervical and lumbosacral spine.

Following the examination it is requested 
that the examiner render an opinion as to 
the following:

a) Whether it is as likely as not that 
any disability involving the lumbosacral 
spine diagnosed is causally?

b) Whether it is as likely as not that 
the post operative residuals, disc 
disease of the cervical spine was caused 
or is aggravated by the service connected 
residuals of the cervical spine injury?  
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the answer is no, it is requested that 
the examiner to the extent possible 
identify all symptoms and findings 
associated with the service connected 
residuals of the cervical spine injury 
versus any other disability of the 
cervical spine diagnosed.  A complete 
rational for any opinion expressed should 
be included in the report.  

5.  Thereafter the RO should adjudicate 
the issue of service connected for the 
postoperative residuals of the disc 
disease of the cervical spine on direct 
and secondary bases.  If the benefit 
sought is not granted the veteran and his 
representative should be notified of that 
denial and of his appellate rights.

6.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




